Title: To James Madison from George Joy, 15 July 1809 (Abstract)
From: Joy, George
To: Madison, James


15 July 1809, London. Encloses copies of his letters to a Colonel Walker and the duke of Cambridge, along with one from Joy’s nephew. In a postscript to his letter, Joy says that some American ships have been captured for violating the blockade of Tönning, a “latent Order” that should have been removed but for “the Mass of blunders with which that measure was replete.” Joy predicts the ships will probably be freed in accordance with Sir William Scott’s contention that neutral ships shall not be punished “for offending against an invisible rule” [Scott was on the High Court of Admiralty]. In the letter to the duke of Cambridge, Joy complains that the only way to resolve differences with America is for the British to be “open & liberal” in their negotiations.
